REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2018/0261350) discloses an x-ray source (fig. 3d), comprising: an electron emitter (for 11) to emit an electron beam; a lower surface structure (1004); and a multilayer anode (with 700) on the lower surface structure (1004), the multilayer anode including a first anode layer (700) facing the electron beam (11), the first anode layer including a first anode material (700) to generate a radiation (from 700) via the electron beam (11); wherein the first anode layer forms an anode microstructure (par. 53), the anode microstructure (700) is arranged in a periodically recurring manner (with 1004), and the electron beam (11) impinges on the surface of the multilayer anode (2302) at an angle of incidence of between 10° and 60° (fig. 3d), and the lower surface structure includes at least one of a heat-resistance or a heat-conductive cooling material (par. 61: diamond). The prior art (e.g., US 7203283) also discloses a second anode layer (112) facing away from the electron beam, the first anode layer including a first anode material (col. 3:49-50) to generate a braking radiation via the electron beam and the second anode layer including a second anode material (col. 3:40-42) to generate a further x-ray radiation via the braking radiation, wherein the further x-ray radiation is relatively more monochromatic than the braking radiation (due to the anode materials) and wherein the first anode layer and the second anode layer share a common planar contact area (fig. 1:112 and 113).
However, the prior art fails to disclose or fairly suggest an x-ray tube, including: wherein the anode microstructure has a sinusoidal or wave structure along a surface of the multilayer anode, in combination with all of the other recitations in the claim. 

Regarding claim 23 and its dependent claim(s), if any, the prior art (e.g., US 2018/0261350) discloses an x-ray source (fig. 3d), comprising: an electron emitter (for 11) configured to emit an electron beam; and a reflection (for visible light) multilayer anode (1000) including a first anode layer (700), the first anode layer (700)  facing the emitter (for 11) and including a first anode material (700) to generate electromagnetic radiation (from 700) based on the electron beam (11); wherein the first anode layer forms an anode microstructure (par. 53), which is arranged in a periodically recurring manner (fig. 3d), and reflection multilayer anode is configured such that the electron beam (11) impinges on the surface of the reflection multilayer anode (1000) at an angle of incidence of between 10° and 60° (fig. 3d). The prior art (e.g., US 7203283) also discloses a second anode layer (112) facing away from the emitter and including a second anode material to generate x-ray radiation based on the electromagnetic radiation, wherein the x-ray radiation is more monochromatic than the electromagnetic radiation (col. 3:40-50; due to the anode materials), and a planar surface of the first anode layer is adjoined to a planar surface of the second anode layer (fig. 1:112 and 113).
However, the prior art fails to disclose or fairly suggest an x-ray tube, including: wherein the anode microstructure has a sinusoidal or wave structure along a surface of the multilayer anode, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884